

Sale Agreement 2010


Exhibit 10.22


“Pages where confidential treatment has been requested are marked “Confidential
Treatment Requested”. The redacted material has been separately filed with the
Commission, and the appropriate section has been marked at the appropriate place
and in the margin with a star (*).”


“Confidential Treatment Requested”


SALES AGREEMENT


THIS SALES AGREEMENT entered into as of May 17, 2010, by and between E. I. du
Pont de Nemours and Company through its DuPont Protection Technologies, a
corporation with its principal place of business at 1007 Market Street,
Wilmington, DE 19898 ("DuPont" or “Seller”), and Lakeland Industries, Inc., a
Delaware corporation with its principal place of business at 701 Koehler Avenue,
Suite 7, Ronkonkoma, NY 11779-7410 (“Buyer") (collectively, the “Parties”, and
each a “Party”),


WHEREAS, Buyer wishes to purchase from Seller Tyvek® roll goods as defined in
Schedule A (hereinafter "Product") under the terms of this Agreement for use
solely in protective apparel applications as described in Schedule A
(hereinafter “Applications”); and


WHEREAS, Seller has an interest in supplying Product to Buyer under the terms of
this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:


1. RELATIONSHIP OF THE PARTIES


1.01 This Agreement shall not be construed as constituting Seller and Buyer as
principal and agent, partners, joint venturers, or creating any other form of
legal association which would impose liability upon one Party for the act or
failure to act of the other, its agents or employees, except as expressly set
forth in this Agreement. Seller and Buyer shall conduct their business in their
own names and shall be solely responsible for the acts and conduct of their
employees and agents, except as expressly set forth in this Agreement.


1.02 Buyer is an experienced manufacturer of products using Products in
Applications. Buyer has a staff properly trained in the use of Product in
Applications, and Buyer will comply with all applicable laws and regulations
concerning Product that are applicable to it. Buyer has in its employ, or has
retained agents and consultants, who are experienced, sophisticated and
knowledgeable in the properties and processing techniques of Product and its
performance and suitability for use in Applications.


1.03 Buyer agrees to bear responsibility for, and will perform or have
performed, all tests which Buyer determines are necessary to provide reasonable
assurance of the quality and safety of products that Buyer manufactures using
Product in Applications. Buyer will provide its customers with the appropriate
warnings which Buyer determines are necessary for the safe use of Buyer products
containing Product.


1.04 Buyer acknowledges that it has received, and is familiar with, Seller’s
current labeling and literature, including warnings, concerning Product and will
forward such information, and such other labeling and material as is supplied to
Buyer by Seller from time to time to Buyer’s employees and customers who handle,
process or otherwise come into contact with such Product for Applications.


2. SUPPLY OF PRODUCT AND PRICING


2.01 (a) During the Term (as defined below), Seller shall sell to Buyer and
Buyer shall purchase from Seller, Product solely for use in Applications. Such
Product shall meet the product specifications set forth in Schedule A, attached
hereto and by reference made a part hereof.

 
Page 1 of 8

--------------------------------------------------------------------------------

 

Sale Agreement 2010


2.02 Each month during the term of this Agreement, Buyer shall provide DuPont
with Buyer's written forecast of its requirements for Product for Applications
from DuPont during each month of the upcoming three (3) calendar quarters. Such
forecasts are for planning purposes only and shall not constitute a commitment
to purchase. At least ten (10) days prior to the beginning of each month, Buyer
shall notify DuPont in writing of the exact quantity of Product to be delivered
to Buyer during such month. Buyer will be obligated to pay for all Product
ordered. DuPont upon receipt of the order will ship to Buyer. Such forecasts and
orders shall specify the quantity of each style of Product sold hereunder. Once
shipments leave DuPont, ownership transfers to Buyer. In the event of loss or
damage of Product during or after shipment, Buyer is expected to pay the DuPont
invoice on time.


2.03 Product will be shipped in “less than Truckload” shipments. Product will
shipped FOB Seller’s Spruance plant in Richmond, VA. Minimum order for prepaid
freight is $2500. Minimum order with freight is at $500.


2.04 No Product shall be returned to Seller without Seller’s prior written
consent including Product Buyer returns for not meeting specifications. For such
Product, Buyer must comply with Seller return authorization process. Provided
Buyer complies with Seller’s required process, Seller agrees that it will not
unreasonably withhold its consent to return.


2.05 Buyer will pay the prices set forth in Schedule A. Payment is due thirty
(30) days from the date of Sellers’ invoice. Prices are subject to change upon
thirty (30) days advance written notice from Seller. Such price shall be paid
for all Product shipped hereunder on and after the date it becomes effective,
unless subsequently again revised by Seller as provided herein. Seller as part
of price adjustment notifications will address impact of pricing changes on
ordering and shipments. Seller may impose a late payment service charge at a
lawful rate on invoices not paid when due.


2.06 Buyer shall provide information on a quarterly basis to Seller on
Applications for Products. The information will identify key specialty styles of
Applications and the styles and quantity of Products consumed for each
Application. DuPont reserves the right to audit or have a third party
verification of the Applications using Products for the purpose of ascertaining
compliance with the terms of this Agreement.


2.07 Buyer agrees that Buyer will not use the Seller name or any Seller
trademarks in any way in association with Buyer’s products made from Product
except in a listing of ingredients unless otherwise agreed in writing in advance
by Seller. The Seller trademarks used on the Products are and shall be the
exclusive property of DuPont. Buyer shall not register, or use, any DuPont
trademark or trade name without prior written approval of DuPont. DuPont does
not authorize Buyer to use Seller’s name, trademarks or trade names in
connection with Buyer' sales, marketing and other business activities for
Products except as approved by Seller in writing prior to any requested use. It
is understood that business activities for Products, including customer
marketing and sales, are the responsibility of Buyer. Buyer shall not register
or use any trademark containing the name, or similarities of the name of Seller,
its affiliates or subsidiaries, nor any of Seller’s trademarks, for the Products
sold hereunder or articles made therefrom.


3. TERMS AND CONDITIONS OF SALE


3.01     Seller’s then-current standard Conditions of Sale set forth on the
reverse side of Seller invoices shall apply to this Agreement and to all
purchases under this Agreement. A copy of the Seller’s current Conditions of
Sale is attached hereto as Schedule B. Conditions of Sale are subject to change
upon thirty (30) days advance written notice from Seller.


3.02 In the event of a conflict between the terms and conditions of this
Agreement and Seller’s Conditions of Sale, the terms and conditions of this
Agreement shall prevail.


3.03 These Conditions of Sale supersede any conditions found on and purchase
orders that may otherwise be used by Buyer and any such purchase order
conditions shall be of no effect.


4. TERM


4.01 From February 1, 2010 to December 31, 2010, continuing in effect from
calendar year to calendar year thereafter. After December 31, 2010, this
Agreement may be terminated by either party on at least thirty (30) days prior
written notice to the other party.

 
Page 2 of 8

--------------------------------------------------------------------------------

 

Sale Agreement 2010


4.02 Notwithstanding Article 4.01 herein:
(a)           In the event that either Party shall default in the performance of
any obligation specified herein, the non-defaulting Party shall notify the
defaulting Party in writing and, if such default is not remedied within thirty
(30) days from date of such notice, or if the defaulting Party is diligently
attempting to cure such default but is unable to cure such default within thirty
(30) days from the date of such notice, then the non-defaulting Party shall have
the right to terminate this Agreement immediately. If, in the non-defaulting
Party’s sole opinion, such default may result in substantial property damage,
injury, accident or death, the non-defaulting Party may, at any time,
immediately suspend this Agreement without penalty or damages.


(b)           Either Party may, at its sole option, terminate this Agreement
upon prior written notice to the other Party should any of the following occur:
i)     if a voluntary petition in bankruptcy is filed by a Party or if a Party
is adjudged a bankrupt; or
ii)    if a Party is insolvent or unable to make payments to creditors when due
or takes advantage of any insolvency act or debtor’s relief act;
iii)   if a Party makes an assignment for the benefit of its creditors; or
iv)   if a Party takes any actions for its liquidation, winding up or
dissolution.


(c)           Termination under this Article or under any other Article of this
Agreement shall not relieve or release either Party from any rights, liabilities
or obligations which it has accrued prior to the date of such termination.
Notwithstanding the foregoing, neither Party shall be liable to the other for
any loss, expense, liability, termination compensation or payments of any kind
arising solely from the exercise of its right to terminate hereunder in
accordance with the terms of this agreement. Buyer shall return promptly to
Seller all technical manuals, signs and other materials or property of Seller
that may have been furnished to Buyer by Seller or any of its subsidiaries,
together with all copies or reproductions or parts thereof.


5. GENERAL


5.01 Notices required hereunder shall be sent by certified mail, return receipt
requested, or by facsimile confirmed by regular mail, or by overnight courier
service, to the Party to be notified at its following address or at such other
address as shall have been specified in written notice from the parry to be
notified.


If to Seller, notices shall be addressed to:
E. I. du Pont de Nemours and Company
5401 Jefferson Davis Hwy
Richmond, VA 23234
Attn: Norfleet N. Smith, Jr.
Facsimile No: 804-383-2794


If to Buyer, notices shall be addressed to:
Lakeland Industries, Inc.
701 Koehler Avenue, Suite 7
Ronkonkoma, NY 11779-7410
Attn: Christopher J. Ryan and Gary Pokrassa
Facsimile No: 631-981-7851


Each notice sent in accordance with this section shall be deemed to have been
received:
(a)           on the third business day after it was mailed by certified mail,
return receipt requested (excluding any business day which there existed any
general interruption of postal services due to strike, lockout or other cause);
or
(b)           on the same day it was sent by facsimile transmission, or on the
first business day thereafter if the day on which it was sent by facsimile
transmission was not a business day.
(c)           one business day after sending by overnight courier service
“Business day” shall be a business day in the jurisdiction of the recipient.


5.02 It is understood that U. S. Government export regulations restrict (unless
the U. S. Government provides written authorization) the export of DuPont's
technical information covered by this Agreement as well as Products made using
the information. Accordingly, the Parties shall not directly or indirectly
re-export such technical information, or Products made using such information,
to countries deemed by the U.S. Government to be subject to restrictions. The
obligations of this paragraph shall continue beyond the term of this Agreement.

 
Page 3 of 8

--------------------------------------------------------------------------------

 

Sale Agreement 2010


5.03 Nothing in this Agreement shall be construed to grant Buyer any rights or
license to any Seller patent, patent rights, trademark, trade name,
certification mark or product except as specifically provided in this Agreement.


5.04 If any government action or request should place or continue limitations on
the price for Product such that it would be illegal or against public or
government policy for DuPont to charge, assess or receive the full amount of or
to increase the price, then DuPont shall have the option (1) to continue to
perform under the Agreement subject to such adjustments in prices that Seller
may deem necessary to comply with such government action, (2) to revise the
Agreement, subject to Buyer's approval in order to most nearly accomplish the
original intent of the Agreement, or (3) to terminate performance of the
affected portions of the Agreement without liability for any damages.


5.05 (a)                 In the event of litigation, the Parties agree that the
Courts of the State of Delaware (including any federal courts whose jurisdiction
encompasses the State of Delaware) shall be the sole and exclusive venue of any
claim or action of any kind (whether in contract, warranty, tort, strict
liability, by statute, or otherwise) to be commenced by either Party against the
other.  Both Parties hereby consent to personal jurisdiction in the Courts of
Delaware for purposes of any interpretation, enforcement or legal action
concerning this Agreement;
(b)           This Agreement shall be construed in accordance with the laws of
the State of Delaware without giving effect to choice of law or conflict
principles of any jurisdiction;
(c)           The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement; and
(d)           In the event either, or both, of the Parties to this Agreement are
engaged in litigation with a third party over the subject matter of this
Agreement, the Parties hereto agree to reasonably cooperate with each other in
the defense of such action and will seek, in good faith, the cooperation of any
insurance company that may have an interest in the litigation.


5.06  The Parties’ legal obligations under this Agreement are to be determined
from the precise and literal language of this Agreement and not from the
imposition of state laws attempting to impose additional duties of good faith,
fair dealing or fiduciary obligations or any other similar obligation that were
not the express basis of the bargain at the time this Agreement was made.


5.07  The Parties are sophisticated businesses with counsel to review the terms
of this Agreement and the Parties represent that they have fully read this
Agreement, and understand and accept its terms.


5.08  For convenience of the parties hereto, this Agreement may be executed in
one or more counterparts, each of which shall be deemed an original for all
purposes


5.09  This Agreement (together with its Schedules and attachments) contains all
of the terms and conditions and the entire understanding between the Parties,
and supersedes any and all prior agreements between the Parties relating to the
subject matter hereof.  The Parties agree there are no representations, oral or
written, that are not merged herein and the Parties acknowledge they have not
executed or authorized the execution of this instrument in reliance upon any
agreement, understanding, condition, warranty or representation not contained
herein.  These terms and conditions supersede any of a previous date on this
topic, and no amendments, modifications thereof shall be binding on Seller or
Buyer unless separately contracted in writing and agreed to by a duly authorized
representative of the Parties, except as otherwise provided for herein.  No
amendments or modifications shall be effected by the acknowledgment or
acceptance of purchase order forms stipulating different conditions.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


LAKELAND INDUSTRIES, INC.
 
E. I. DU PONT DE NEMOURS AND COMPANY
     
By:
   
By :
       
Title:
   
Title:
       
Date:
   
Date:
 


 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
Sale Agreement 2010
 
SCHEDULE A


PRODUCTS AND PRODUCT SPECIFICATIONS AND PRICES


PRICE LIST - Tyvek® and Tychem®
PROTECTIVE APPAREL FABRICS FROM DUPONT


Account:   Lakeland Industries, Inc.
 
Roll goods prices per the effective date above and subject to change upon prior
written notice.
 
DOMESTIC (N.A.) CONSUMPTION
Licensee Price
 
DOMESTIC (N.A.) CONSUMPTION
Non-Licensee Price
   
PRICE
 
PRICE
 
PRICE
 
PRICE
 
PRICE
 
PRICE
STYLE
 
$/yd2
 
$/Lin yd
 
$/Roll
 
$/yd2
 
$/Lin yd
 
$/Roll
Tyvek®
                       
1422A&R (28" & 39" O.D.)
 
*
 
*
 
*
 
*
 
*
 
*
1422A (21.5 O.D.) 17.125 inch wide
 
*
 
*
 
*
 
*
 
*
 
*
1422A (21.5" O.D.)
 
*
 
*
 
*
 
*
 
*
 
*
1422R (21.5" O.D.)
 
*
 
*
 
*
 
*
 
*
 
*
1622E
 
*
 
*
 
*
 
*
 
*
 
*
TYVEK FC (Width 59.75")
 
*
 
*
 
*
 
*
 
*
 
*
   
*
 
*
 
*
 
*
 
*
 
*
Tychem®
 
*
 
*
 
*
 
*
 
*
 
*
QCY (Yellow) (Width 59.5")
 
*
 
*
 
*
 
*
 
*
 
*
QCG (Gray) (Width 59.5")
 
*
 
*
 
*
 
*
 
*
 
*
QCWH (White) (Width 59.5")
 
*
 
*
 
*
 
*
 
*
 
*
SL White (Width 59.5")
 
*
 
*
 
*
 
*
 
*
 
*
SL Gray (Width59.5")
 
*
 
*
 
*
 
*
 
*
 
*
F Gray (Width 60")
 
*
 
*
 
*
 
*
 
*
 
*
BR (Width 60")
 
*
 
*
 
*
 
*
 
*
 
*
LV (Width 60")
 
*
 
*
 
*
 
*
 
*
 
*
TK (Width 60")
 
*
 
*
 
*
 
*
 
*
 
*
   
*
 
*
 
*
 
*
 
*
 
*
Tape
 
*
 
*
 
*
 
*
 
*
 
*
Tyvek® 1400T
 
*
 
*
 
*
 
*
 
*
 
*
Tychem® Tape 09
  
*
  
*
  
*
  
*
  
*
  
*



*[Redacted]
 
"Confidential Treatment Requested"

 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
Sale Agreement 2010

SCHEDULE B


SELLER CONDITIONS OF SALE


E. I. du Pont de Nemours and Company
 
STANDARD CONDITIONS OF SALE
 
1. Seller warrants only that (a) any products or services provided hereunder
meet Seller's standard specifications for the same or such other specifications
as may have been expressly agreed to herein; (b) the sale of any products or
services provided hereunder will not infringe the claims of any validly issued
United States patent covering such product or service itself, but does not
warrant against infringement by reason of (i) the use of any information
provided, (ii) the use of any product or service in combination with other
products, services, or information or In the operation of any process, or (iii)
the compliance by Seller with any specifications provided to Seller by Buyer;
and (c) all products provided hereunder were produced in compliance with the
requirements of the Fair Labor standards Act of 1938, as amended. WITH RESPECT
TO ANY PRODUCTS. SERVICES, OR INFORMATION PROVIDED TO BUYER, SELLER MAKES NO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER
EXPRESS OR IMPLIED WARRANTY. Buyer assumes all risk and liability resulting from
use of the products, services, or Information delivered hereunder, whether used
singly or in combination with other products, services, or information.
 
2. IN NO EVENT WILL SELLER'S AGGREGATE LIABILITY TO BUYER FOR ALL DAMAGES
ARISING FROM ANY AND ALL CLAIMS RELATED TO THE BREACH OF THIS AGREEMENT,
NONDELIVERY, OR THE PROVISION OF ANY PRODUCT, SERVICE, OR INFORMATION COVERED BY
THIS AGREEMENT. REGARDLESS OF WHETHER THE FORM OF ACTION IS BASED ON CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, STATUTE, OR OTHERWISE, EXCEED THE
TOTAL PRICE PAID BY BUYER TO SELLER FOR THE PRODUCTS, SERVICES, OR INFORMATION
IN RESPECT OF WHICH DAMAGES ARE CLAIMED. NO CLAIM SHALL BE ALLOWED FOR PRODUCT
THAT HAS BEEN PROCESSED IN ANY MANNER. FAILURE TO GIVE NOTICE OF A CLAIM WITHIN
NINETY (90) DAYS FROM DATE OF DELIVERY, OR THE DATE FIXED FOR DELIVERY (IN CASE
OF NONDELIVERY) SHALL CONSTITUTE A WAIVER BY BUYER OF ALL CLAIMS IN RESPECT OF
SUCH PRODUCTS, SERVICES, OR INFORMATION. PRODUCTS SHALL NOT BE RETURNED TO
SELLER WITHOUT SELLER'S PRIOR WRITTEN PERMISSION. NO CHARGE OR EXPENSE INCIDENT
TO ANY CLAIMS WILL BE ALLOWED UNLESS APPROVED BY AN AUTHORIZED REPRESENTATIVE OF
SELLER. IN ADDITION, AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO WAIVES ANY CLAIM TO INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR
MULTIPLIED DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROVISION
OF ANY PRODUCT, SERVICE, OR INFORMATION. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES WAIVE AND AGREE NOT TO ASSERT NON-CONTRACTUAL CLAIMS ARISING
UNDER STATE LAW RELATING TO THIS AGREEMENT OR THE PROVISION OF ANY PRODUCT,
SERVICE, OR INFORMATION COVERED BY THIS AGREEMENT, AND THIS AGREEMENT SHALL BE
DEEMED TO INCLUDE SUCH LANGUAGE AS MAY BE REQUIRED TO EFFECT SUCH WAIVER. WAIVER
BY EITHER PARTY OF ANY DEFAULT BY THE OTHER HEREUNDER SHALL NOT BE DEEMED A
WAIVER BY SUCH PARTY OF ANY DEFAULT BY THE OTHER WHICH MAY THEREAFTER OCCUR.
 
3. No liability shall result from delay in performance or nonperformance,
directly or indirectly caused by circumstances beyond the control of the party
affected, including, but not limited to, act of God, fire, explosion, flood,
war, act of or authorized by any Government, accident, labor trouble or
shortage, pandemic, inability to obtain material, equipment or transportation,
failure to obtain or hardship in obtaining reasonably priced supplies of
materials, or failure of usual transportation mode. Quantities so affected may
be eliminated from the agreement without liability, but the agreement shall
remain otherwise unaffected. Seller shall have no obligation to purchase
supplies of the product specified herein to enable it to perform this Agreement.
 
4. If for any reason including but not limited to Force Majeure Seller is unable
to supply the total demand for products specified herein, Seller may distribute
its available supply among any or all purchasers, as well as departments and
divisions of Seller, on such basis as it may deem fair and practical, without
liability for any failure of performance which may result therefrom.
 
5. Seller may furnish such technical assistance and information as it has
available with respect to the use of the products or services covered by this
agreement. Unless otherwise agreed in writing, all such information will be
provided gratis. Buyer agrees to evaluate such information, to make an
independent decision regarding the suitability of such information, products and
services for Buyer's application, and only use such products, services and
information pursuant to then current good product stewardship principles and all
regulatory requirements applicable to Buyer's business.

 
Page 6 of 8

--------------------------------------------------------------------------------

 


E. I. du Pont de Nemours and Company
 
6. Buyer acknowledges that it has received and is familiar with Seller's
labeling and literature concerning the products and its properties. Buyer will
forward such Information to its employees, contractors and customers who may
distribute, handle, process, sell or use such products, and advise such parties
to familiarize themselves with such information. Buyer agrees that products sold
hereunder will not knowingly be resold or given in sample form to persons using
or proposing to use the products for purposes contrary to recommendations given
by Seller or prohibited by law, but will be sold or given as samples only to
persons who can handle, use and dispose of the products safely. Unless agreed to
by Seller in a written agreement covering such use, in no event shall Buyer use
products or resell products for use in the manufacture of any implanted medical
device. Buyer agrees that export of any product, service or information provided
hereunder shall be in accordance with applicable Export Administration
Regulations.
 
7. Except as may be contained in a separate trademark license, the sale of
product (even if accompanied by documents using a trademark or trade name of
Seller) does not convey a license, express or implied, to use any trademark or
trade name of Seller, and Buyer shall not use any trademark or trade name of
Seller in the conduct of its business without Seller's prior written consent.
 
8. The Buyer shall reimburse the Seller for all taxes, (excluding Income taxes)
excises or other charges which the Seller may be required to pay to any
Government (National, State or Local) upon the sale, production or
transportation of the products, services, or information sold hereunder.
 
9. In the event Buyer falls to fulfill Seller's terms of payment, or in case
Seller shall have any doubt any time as to Buyer's financial responsibility,
Seller may decline to make further deliveries except upon receipt of cash or
satisfactory security.
 
10. This agreement is not assignable or transferable by Buyer, in whole or in
part, except with the prior written consent of Seller. Seller reserves the right
to sell, assign, or otherwise transfer its right to receive payment under this
agreement.
 
11. Dispute Resolution and Arbitration – Buyer and Seller agree to arbitrate all
disputes, claims or controversies whether based on contract, tort, statute, or
any other legal or equitable theory, arising out of or relating to (a) this
Agreement or the relationship which results from this Agreement, (b) the breach,
termination or validity of this Agreement, (c) the purchase or supply of any
product. service, or information provided by Seller, (d) events leading up to
the formation of Buyer's and Seller's relationship, and (e) any issue related to
the creation of this Agreement or its scope, including the scope and validity of
this paragraph. The parties shall before and as a condition to proceeding to
arbitration attempt in good faith to resolve any such claim or controversy by
mediation under the International Institute for Conflict Prevention & Resolution
("CPR") Mediation Procedure then currently in effect. Unless the parties agree
otherwise, the mediator will be selected from the CPR Panels of Distinguished
Neutrals. Any such claim or controversy which remains unresolved 60 days after
the appointment of a mediator or 60 days after good faith efforts by either
party to proceed to mediation shall be finally resolved by binding arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect by three independent and impartial arbitrators, none of whom shall be
appointed by either party. This Agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any state laws
inconsistent therewith. Such arbitration shall be conducted in a city to be
chosen by the arbitrators which is not the principal place of business of either
party, and the arbitrators and the parties shall conduct such arbitration in
accordance with such procedures as may be necessary to permit use of the then
current CPR Arbitration Appeal Procedure. Any judgment upon the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
thereof. In the event that either party wishes to appeal an award, the parties
shall follow the then current CPR Arbitration Appeal Procedure. Buyer and Seller
agree not to file or join any class action or class arbitration, seek or consent
to class relief, or seek or consent to the consolidation or joinder of its
claims with those of any third party. If any clause within this Arbitration
Provision (other than the agreement regarding the conduct of the arbitration in
the preceding sentence) is found to be illegal or unenforceable, that clause
will be severed from this Arbitration Provision, and the remainder of the
Arbitration Provision will be given full force and effect. If such agreement
regarding the conduct of the arbitration is found to be illegal or unenforceable
and if the arbitrators permit a class arbitration or consolidated or joined
matter to proceed, this entire Arbitration Provision will be unenforceable, and
the dispute may be decided by a court. The obligations set forth in this
paragraph shall survive the termination or expiration of this Agreement

 
Page 7 of 8

--------------------------------------------------------------------------------

 


E. I. du Pont de Nemours and Company
 
12. This Agreement shall be construed and governed by Delaware law, without
regard to any applicable conflicts of law provisions, and the terms of the UCC,
rather than the United Nations Convention on Contracts for the International
Sale of Goods, shall apply.
 
13. Except as otherwise expressly provided in any other term or condition of
this Agreement, title, liability for and risk of loss to Product sold hereunder
passes to Buyer upon loading for shipment at Seller's producing location.
 
14. Except as expressly provided in any other term or condition of this
Agreement, any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
15. This Agreement supersedes all prior agreements, representations and
understandings between the parties (whether written or oral) with respect to its
subject matter and constitutes (along with the exhibits and schedules attached
hereto) a complete and exclusive statement of the terms of the agreement between
the parties with respect to the provision of products or services hereunder. Not
by way of limitation of the unqualified nature of the foregoing, Buyer
acknowledges, agrees and represents that it is not relying upon, and it has not
been induced by, any representation, warranty, statement made by, or other
information provided by Seller in connection with its decision to purchase or
use any product, service, information or technology, other than the
representations and warranties Seller as and only to the extent expressly
provided in this Agreement. No modification of this Agreement shall be binding
upon Seller unless separately contracted in writing and executed by a duly
authorized representative of Seller. No modification shall be effected by the
acknowledgment or acceptance of purchase order forms stipulating different
conditions.
 
Ver.2/1/07
 
 
Page 8 of 8

--------------------------------------------------------------------------------

 